Citation Nr: 1524416	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO. 13-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for minimal hyperemia of the eyes (previously diagnosed as conjunctivitis, chronic, bilaterally).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran's service connected disabilities render him unable to obtain or maintain substantially gainful employment, and therefore TDIU has not been raised by the record at this time.

The Board remanded the issue on appeal for additional development in December 2013, April 2014 and October 2014, and the case has since been returned to the Board for adjudication. The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded by the Board in October 2014 for further development. In the remand instruction, the Board requested that the July 2014 examiner distinguish, if possible, the level of visual impairment attributable to the Veteran's service connected eye disability and the level of impairment attributable to the nonservice-connected disability. However, the December 2014 opinion of record failed to make this distinction or note that such a distinction was not possible. As such, the Board finds that the claim must be remanded so that the requested opinion can be provided in order to ensure compliance with the prior Board remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain an addendum opinion from the examiner who provided the July 2014 VA examination and December 2014 opinion, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the reviewer, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer should distinguish, to the extent possible, the degree of visual impairment or disfigurement attributable to the Veteran's service-connected minimal hyperemia of the eyes, from the visual impairment or disfigurement attributable to the Veteran's nonservice-connected eye disabilities, to include glaucoma and cataracts.

If such a distinction cannot be made, it should be clearly noted in the examination report.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




